Citation Nr: 0310251	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-20 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from June 1979 to January 
1993.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied service 
connection for diabetes mellitus and an increased 
(compensable) evaluation for a post operative cholecystectomy 
scar.  In a January 2001 decision, the Board denied the 
appeal for an increased (compensable) evaluation for the post 
operative cholecystectomy scar.  At that time, the Board also 
remanded the issue of entitlement to service connection for 
diabetes mellitus to the RO for additional development.


FINDING OF FACT

Diabetes mellitus was not present in service or until 1998, 
and it is not related to a disease or injury in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service; nor may diabetes mellitus be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for diabetes mellitus, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of her diabetes mellitus and 
to obtain an opinion as to whether it is at least as likely 
as not that the diabetes mellitus had its onset in service.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In October 2001 
and February 2002 letters, the RO notified her of the 
evidence needed to substantiate her claim.  Those letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from June 1979 to January 
1993.  

Service medical records are negative for diabetes mellitus.  
These records show that the veteran underwent various medical 
studies, including urinalyses, that do not indicate the 
presence of glucose.  In December 1992, she underwent a 
medical examination for separation from service.  A 
urinalysis was negative for sugar.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from 1993 to 
2002.  The more salient medical reports related to her claim 
for service connection for diabetes mellitus are discussed 
below.

The veteran underwent a VA general medical examination in 
April 1993.  Reported blood studies do not indicate the 
presence of glucose, and a urinalysis was reportedly normal.  
The diagnoses did not include diabetes mellitus.

VA and private medical reports of the veteran's treatment in 
1998 reveal the presence of diabetes mellitus.  At a VA 
medical examination in April 1999, she reported a history of 
diabetes mellitus since 1998.  It was noted that she worked 
as a program clerk at a VA medical facility.  The diagnoses 
included non-insulin dependent diabetes mellitus (Type II), 
controlled.

In November 2002, the report of the veteran's VA examination 
in April 1999 was reviewed by the examiner who conducted that 
examination for the preparation of an addendum that included 
an opinion as to whether it was at least as likely as not 
that the diabetes mellitus had its onset in service, pursuant 
to the January 2001 Board remand.  In the addendum, the 
examiner reported reviewing the evidence in the veteran's 
claims file and concluded that diabetes mellitus was not 
present in service.  The examiner found no clinical findings 
of diabetes mellitus in service.  It was noted that the 
veteran reported diabetes mellitus in service, but the 
examiner concluded that diabetes mellitus was not present 
until after the veteran's separation from service.  The 
examiner noted a history of diabetes mellitus from 1998 and 
opined that the diabetes mellitus had its onset after 
service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Statements from the veteran are to the effect that she had 
diabetes mellitus in service, but this evidence is not 
supported by the objective service medical records.  Those 
records reveal that the veteran underwent various studies, 
including urinalyses, that were negative for glucose.  The 
service medical records do not show the presence of diabetes 
mellitus and the post-service medical records do not 
demonstrate this disease until 1998.

The post-service medical records do not link the veteran's 
diabetes mellitus, first found in 1998, to a disease or 
injury in service.  In April 1999 she underwent a VA medical 
examination that showed she had Type II diabetes mellitus.  
The examiner who conducted that examination reviewed the 
evidence in the veteran's claims folder in November 2002 and 
concluded that diabetes mellitus was not present until after 
service.  There is no competent evidence that links the 
veteran's diabetes mellitus, first found in 1998, to an 
incident in service.  The veteran's statements are not 
considered credible.  While the record reveals that she 
worked in a VA medical facility as a program clerk, it does 
not show that she has the training, education or experience 
to make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the evidence does not demonstrate the 
presence of diabetes mellitus in service or until 1998, and 
does not link the diabetes mellitus to a disease or injury in 
service.  The preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, and the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for diabetes 
mellitus because the preponderance of the evidence is against 
this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

